DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This Office Action is responsive to the amendment filed 11/22/2022 (“Amendment”). Claims 1-3, 6, 8-10, 12, 13, and 21-23 are currently under consideration. The Office acknowledges the amendments to claims 1, 3, 8, 9, 13, 22, and 23. Claims 16-20 remain withdrawn.
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments.
Because the previous office action did not include a citation to Bleich in the rejection heading, this action is made NON-FINAL.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 21 and 22, they recite the controller as being configured to make a comparison. However, no specific comparison step is described in the specification for these features. ¶ 0060 of the specification as filed describes filtering the PPG signal based on a peak observed in the motion signal. I.e., the controller looks to the motion signal to find a dominant peak. Then, the controller filters the PPG signal based on the frequency of the peak. This is not the same as looking at both spectra to observe similarities or differences. Instead, information from one spectrum is used to process the other spectrum. ¶ 0059 mentions that if one were to compare two plots, they would see that each plot has a peak that aligns with a peak in the other plot. But, this is only information which a person having ordinary skill in the art would gather, not a comparison step of the controller itself. ¶ 0060 describes how this information is applied at the controller - by finding a dominant peak in one signal and then filtering the other signal based on the frequency of the peak.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-10, 12, 13, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0000363 (“Pekonen”) in view of US Patent Application Publication 2019/0254524 (“Granqvist”) and US Patent Application Publication 2015/0080746 (“Bleich”).
Regarding claim 1, Pekonen teaches [a] system comprising: … a second monitoring device configured to couple to a second body part of the subject (Figs. 1 and 2, sensor device 12 worn at the wrist as shown), wherein the second monitoring device comprises a second PPG sensor configured to measure a second cardiovascular signal at the second body part (Fig. 16, step 1600, acquiring a first PPG signal - also see ¶ 0020) and a second accelerometer configured to measure a second motion signal at the second body part (Fig. 11, inertial sensor 121), wherein the second body part of the subject is a wrist of the subject, and wherein the second monitoring device comprises a wristband configured to be worn around the wrist of the subject (Figs. 1 and 2, sensor device 12 configured as a watch); and a controller (Fig. 11, processor 100 performing control as described in ¶ 0043 - also see ¶¶s 0063 and 0064, suggesting that processors and controllers are known alternatives) configured to: receive the … second cardiovascular signal[] and the … second motion signal[] from the … second monitoring device[] (Fig. 11, processor 100 receiving data from both sensors 120 and 121); … filter the second cardiovascular signal by removing one or more spectral components of the second cardiovascular signal that correspond to one or more spectral components of the second motion signal (¶ 0055, removing a frequency component associated with motion noise using FFTs of PPG and motion measurement signals); compare [a] filtered first cardiovascular signal and the filtered second cardiovascular signal to identify a spectral component that is present in both the filtered first cardiovascular signal and the filtered second cardiovascular signal during operation of the system (¶¶s 0053 and 0054 describe a different embodiment in which Fourier-transformed signals from different channels are combined (also see Fig. 16), resulting in an amplified PPG signal component (because the PPG signal from the different channels is correlated, as described. This amplified component is the identified spectral component. It is a frequency peak common in both Fourier-transformed signals) with attenuated motion interference (because the motion interference from the different channels is uncorrelated, as described). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the combining operation of ¶¶s 0053 and 0054 together with the method for reducing motion interference described in ¶ 0055 (which can be applied when only one PPG channel is available), for the purpose of calculating a more reliable metric than when using a single measurement channel (¶ 0052. This combination results in reduced motion interference within the channel as well as between the channels)); determine, based on the identified spectral component, cardiovascular information of the subject (¶ 0052, determining e.g. heart rate); and 2Amendment6.docxApplication No.: 15/825,234Docket No.: GOOGLE 3.OF-3165communicate with a user interface (Fig. 11, user interface 124) to cause the user interface to provide notification of a health state associated with the subject based on the determined cardiovascular information of the subject (¶ 0051 describes the user interface as outputting a notification. It would have been obvious to output the determined heart rate, including e.g. an elevated heart rate during exercise (¶ 0021), for the purpose of informing the user of their health state (¶ 0051)).
Pekonen does not appear to explicitly teach the system comprising a first monitoring device configured to couple to a first body part of a subject, wherein the first monitoring device comprises a first photoplethysmographic (PPG) sensor configured to measure a first cardiovascular signal at the first body part and a first accelerometer configured to measure a first motion signal at the first body part, wherein the first body part of the subject is an ear of the subject. Pekonen does not appear to explicitly teach the controller configured to: receive the first cardiovascular and motion signals, and filter the first cardiovascular signal by removing one or more spectral components of the first cardiovascular signal that correspond to one or more spectral components of the first motion signal (although these steps are performed with respect to the “second” cardiovascular and motion signals).
Granqvist teaches using two different PPG sensors, located at different parts of the body (e.g. the wrist and the ear), to measure cardiac parameters (Table 1 shows e.g. PPG sensor 12 at the wrist and PPG sensor 14 at the ear - also see Fig. 1 and ¶ 0017). The sensor 14 includes motion compensation capabilities via a motion sensor (¶¶s 0040, 0055).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the PPG sensor 14 already shown in Fig. 1 of Pekonen together with the PPG sensor 12, in one embodiment (sensor 14 providing the second measurement channel described in ¶¶s 0052-0054 of Pekonen since its motion data would also be orthogonal/uncorrelated), as in Granqvist, for the purpose of being able to calculate an additional parameter (beyond what could be calculated using only one measurement location) including e.g. blood pressure based on pulse transit time (Granqvist: Abstract, ¶ 0022), without losing any functionality (still having multiple signal channels usable for motion compensation, still having a correlated component usable for extracting cardiac data, etc.). It would have been obvious to apply the same filtering used for sensor 12 to sensor 14, for the purpose of removing motion noise from the PPG signal (Pekonen: ¶ 0055). It would have been obvious to make the motion sensor of Granqvist an accelerometer, as in Pekonen, since it is a known type of motion sensor suitable for the purpose. 
Pekonen-Granqvist does not appear to explicitly teach wherein the first monitoring device comprises an earphone configured to be worn on or in the ear of the subject (although both references describe sensor 14 as locatable in the ear canal - see e.g. ¶ 0017 of Granqvist).
Bleich teaches that a PPG sensor and an accelerometer can both exist in an earbud embodiment (¶ 0137 - also see ¶ 0049, describing the earbud as having audio capabilities, i.e., being an earphone).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an earphone as the in-ear-canal sensor 14 of the combination, as in Bleich, for the purpose of being able to discretely wear the sensor, for the purpose of having audio capabilities (Bleich: ¶ 0049), and as the simple substitution of one known sensor arrangement (the generic one of the combination) for another (the earbud of Bleich) with predicable results (obtaining PPG and motion data as contemplated by ¶ 0137 of Bleich).
Regarding claim 9, Pekonen teaches [a] method comprising: … receiving, from a second monitoring device coupled to a second body part of the subject (Figs. 1 and 2, sensor device 12 worn at the wrist as shown), a second cardiovascular signal (Fig. 11, via PPG sensors 120) and a second motion signal (Fig. 11, via inertial sensor 121), wherein the second cardiovascular signal is indicative of one or more measurements obtained at the second body part using a second PPG sensor of the second monitoring device (Fig. 16, step 1600, acquiring a first PPG signal - also see ¶ 0020), and wherein the second motion signal is indicative of one or more measurements obtained at the second body part using a second accelerometer of the second monitoring device (Fig. 11 and ¶ 0041), wherein the second body part of the subject is a wrist of the subject, and wherein the second monitoring device comprises a wristband configured to be worn around the wrist of the subject (Figs. 1 and 2, sensor device 12 configured as a watch); … filtering the second cardiovascular signal by removing one or more spectral components of the second cardiovascular signal that correspond to one or more spectral components of the second motion signal (¶ 0055, removing a frequency component associated with motion noise using FFTs of PPG and motion measurement signals); compare [a] filtered first cardiovascular signal and the filtered second cardiovascular signal to identify a spectral component that is present in both the filtered first cardiovascular signal and the filtered second cardiovascular signal during operation of the first monitoring device or the second monitoring device (¶¶s 0053 and 0054 describe a different embodiment in which Fourier-transformed signals from different channels are combined (also see Fig. 15), resulting in an amplified PPG signal component (because the PPG signal from the different channels is correlated, as described. This amplified component is the identified spectral component. It is a frequency peak common in both Fourier-transformed signals) with attenuated motion interference (because the motion interference from the different channels is uncorrelated, as described). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the combining operation of ¶¶s 0053 and 0054 together with the method for reducing motion interference described in ¶ 0055 (which can be applied when only one PPG channel is available), for the purpose of calculating a more reliable metric than when using a single measurement channel (¶ 0052. This combination results in reduced motion interference within the channel as well as between the channels)); determining, based on the identified spectral component, cardiovascular information of the subject (¶ 0052, determining e.g. heart rate); and 2Amendment6.docxApplication No.: 15/825,234Docket No.: GOOGLE 3.OF-3165causing a user interface (Fig. 11, user interface 124) to provide notification of a health state associated with the subject based on the determined cardiovascular information of the subject (¶ 0051 describes the user interface as outputting a notification. It would have been obvious to output the determined heart rate, including e.g. an elevated heart rate during exercise (¶ 0021), for the purpose of informing the user of their health state (¶ 0051)).
Pekonen does not appear to explicitly teach the method comprising receiving, from a first monitoring device coupled to a first body part of a subject, a first cardiovascular signal and a first motion signal, wherein the first cardiovascular signal is indicative of one or more measurements obtained at the first body part using a first photoplethysmographic (PPG) sensor of the first monitoring device, and wherein the first motion signal is indicative of one or more measurements obtained at the first body part using a first accelerometer of the first monitoring device, wherein the first body part of the subject is an ear of the subject. Pekonen does not appear to explicitly teach filtering the first cardiovascular signal by removing one or more spectral components of the first cardiovascular signal that correspond to one or more spectral components of the first motion signal (although these steps are performed with respect to the “second” cardiovascular and motion signals).
Granqvist teaches using two different PPG sensors, located at different parts of the body (e.g. the wrist and the ear), to measure cardiac parameters (Table 1 shows e.g. PPG sensor 12 at the wrist and PPG sensor 14 at the ear - also see Fig. 1 and ¶ 0017). The sensor 14 includes motion compensation capabilities via a motion sensor (¶¶s 0040, 0055).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the PPG sensor 14 already shown in Fig. 1 of Pekonen together with the PPG sensor 12, in one embodiment (sensor 14 providing the second measurement channel described in ¶¶s 0052-0054 of Pekonen since its motion data would also be orthogonal/uncorrelated), as in Granqvist, for the purpose of being able to calculate an additional parameter (beyond what could be calculated using only one measurement location) including e.g. blood pressure based on pulse transit time (Granqvist: Abstract, ¶ 0022), without losing any functionality (still having multiple signal channels usable for motion compensation, still having a correlated component usable for extracting cardiac data, etc.). It would have been obvious to apply the same filtering used for sensor 12 to sensor 14, for the purpose of removing motion noise from the PPG signal (Pekonen: ¶ 0055). It would have been obvious to make the motion sensor of Granqvist an accelerometer, as in Pekonen, since it is a known type of motion sensor suitable for the purpose. 
Pekonen-Granqvist does not appear to explicitly teach wherein the first monitoring device comprises an earphone worn on or in the ear of the subject (although both references describe sensor 14 as locatable in the ear canal - see e.g. ¶ 0017 of Granqvist).
Bleich teaches that a PPG sensor and an accelerometer can both exist in an earbud embodiment (¶ 0137 - also see ¶ 0049, describing the earbud as having audio capabilities, i.e., being an earphone).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an earphone as the in-ear-canal sensor 14 of the combination, as in Bleich, for the purpose of being able to discretely wear the sensor, for the purpose of having audio capabilities (Bleich: ¶ 0049), and as the simple substitution of one known sensor arrangement (the generic one of the combination) for another (the earbud of Bleich) with predicable results (obtaining PPG and motion data as contemplated by ¶ 0137 of Bleich).
Regarding claims 2 and 12, Pekonen-Granqvist-Bleich teaches all the features with respect to the corresponding claims 1 and 9, as outlined above. Regarding claim 2, Pekonen-Granqvist-Bleich further teaches wherein the first cardiovascular signal comprises: (i) a first pulse rate component attributable to a blood pulse rate in the first body part (Pekonen: ¶ 0020 and Granqvist: Fig. 2, capturing a blood pulse wave) and (ii) a first artifact component not attributable to the blood pulse rate in the first body part (Pekonen: ¶ 0041 and Granqvist: ¶ 0040, a motion artefact), and wherein removing one or more spectral components of the first cardiovascular signal that correspond to one or more spectral components of the first motion signal comprises removing the first artifact component from the first cardiovascular signal (as discussed in Pekonen: ¶ 0055); and wherein the second cardiovascular signal comprises: (i) a second pulse rate component attributable to a blood pulse rate in the second body part (as above, the different PPG sensors capture a blood pulse wave from different locations) and (ii) a second artifact component not attributable to the blood pulse rate in the second body part (as above, motion artefact associated with each sensor at each location), and wherein removing one or more spectral components of the second cardiovascular signal that correspond to one or more spectral components of the second motion signal comprises removing the second artifact component from the second cardiovascular signal (performing the process in ¶ 0055 of Pekonen for each sensor).  
Claim 12 is rejected in like manner.
Regarding claims 3 and 13, Pekonen-Granqvist-Bleich teaches all the features with respect to the corresponding claims 1 and 9, as outlined above. Regarding claim 3, Pekonen-Granqvist-Bleich further teaches wherein the controller configured to determine the cardiovascular information of the subject comprises the controller being configured to determine a heart rate of the subject based on a frequency of the identified spectral component (Pekonen: ¶ 0046, measuring heart rate; Fig. 16, computing a metric using the FFT; ¶ 0056, “takes the latest value of the physiological condition estimated from the PPF(sic) measurements signal(s),” where “the physiological condition is the heart rate”).
Claim 13 is rejected in like manner.
Regarding claim 6, Pekonen-Granqvist-Bleich teaches all the features with respect to claim 1, as outlined above. Pekonen-Granqvist-Bleich further teaches wherein the first monitoring device comprises the earphone having the first PPG sensor configured to measure a blood pulse rate in the ear of the subject (each device/sensor is a PPG sensor and measures the contemplated blood pulse wave (e.g. Granqvist: Abstract; Pekonen: ¶ 0004 - also see Bleich: ¶ 0137), which is used to determine heart rate (Pekonen: ¶ 0020, “[a] typical application is optical measurement of user’s 20 heart activity such as heart rate”)).
Regarding claim 8, Pekonen-Granqvist-Bleich teaches all the features with respect to claim 1, as outlined above. Pekonen-Granqvist-Bleich further teaches wherein the wristband comprises the second PPG sensor configured to measure a blood pulse rate in the wrist of the subject (Pekonen: Figs. 1 and 2, PPG sensor 12).
Regarding claim 10, Pekonen-Granqvist-Bleich teaches all the features with respect to claim 9, as outlined above. Pekonen-Granqvist-Bleich further teaches measuring, using the first monitoring device, the first cardiovascular signal and the first motion signal at the first body part; and measuring, using the second monitoring device, the second cardiovascular signal and the second motion signal at the second body part (the system, for each sensor, measures and receives the signals as shown in Pekonen: Fig. 11 and Granqvist: Fig. 10).
Regarding claims 21 and 22, Pekonen-Granqvist-Bleich teaches all the features with respect to claim 1, as outlined above. Pekonen-Granqvist-Bleich further teaches wherein the controller configured to filter the first cardiovascular signal comprises the controller being configured to compare a first frequency spectrum of the first accelerometer with a first frequency spectrum of the first PPG sensor (Pekonen: ¶ 0055, as combined), and wherein the controller configured to filter the second cardiovascular signal comprises the controller being configured to compare a second frequency spectrum of the second accelerometer with a second frequency spectrum of the second PPG sensor (Pekonen: ¶ 0055).
Regarding claim 23, Pekonen-Granqvist-Bleich teaches all the features with respect to claim 1, as outlined above. Pekonen-Granqvist-Bleich further teaches wherein when comparing the filtered first cardiovascular signal and the filtered second cardiovascular signal the controller is further configured to compare a first frequency spectrum of the filtered first cardiovascular signal with a second frequency spectrum of the filtered second cardiovascular signal to identify a spectral peak at a frequency that is common to the first and second frequency spectrums (Pekonen: ¶ 0053 and Fig. 16, computing the FFT of both signals and then combining the transformed signals. ¶ 0054 describes the combining as attenuating motion interference (uncorrelated) and amplifying PPG (pulse wave) components (correlated). The amplification is because both FFTs have a spectral peak at a common frequency, the pulse wave frequency).

Response to Arguments
Applicant' s arguments filed 11/22/2022 have been fully considered. The amendments with respect to the claim objections are persuasive, and the objections are accordingly withdrawn.
The arguments with respect to the rejections under 35 USC 112(a) are not persuasive. As already noted, ¶¶s 0059 and 0066 of the specification as filed mention that by comparing plots, “it can be seen.” In other words, the plot comparison described is not performed by the controller itself. The sentences are merely instructive. There is no suggestion that the comparison is an example of the operations performed by the controller. The specification does describe a controller as performing operations to determine cardiovascular information. This is not the same as the comparisons claimed in claims 21 and 22.
The arguments and amendments with respect to the rejections under 35 USC 103 are not persuasive. The Office admits that Pekonen does not appear to explicitly teach the first monitoring device because it doesn’t explicitly teach the device 14 shown in Fig. 1 used together with the device 12. I.e., because Pekonen is used to teach the “second monitoring device,” it is not used to teach the “first monitoring device.” However, it does teach using two filtered cardiovascular signals. They are signals obtained from different channels of one device. Granqvist is then used to show that the devices 12 and 14, also in Pekonen, would have been obvious to use together. And, it would have been obvious to use the device 14 for the other channel contemplated by Pekonen. The processes described in ¶¶s 0053 and 0054 of Pekonen, which are based on different channels having correlated and uncorrelated components, would work the same when the channels were obtained from two different devices as from one device with differently arranged detectors. I.e., the Office agrees that the different channels of Pekonen are from one device. But that is why the teachings of Granqvist are also used. Applicant ignores this. To make the Office’s position abundantly clear, the following detail is (and was previously) noted (emphasis added): “compare [a] filtered first cardiovascular signal and the filtered second cardiovascular signal to identify a spectral component that is present in both the filtered first cardiovascular signal and the filtered second cardiovascular signal during operation of the system.” I.e., the Office specifically mapped this limitation to a different “filtered first cardiovascular signal,” because such was not taught by Pekonen. It is only in combination that the different devices having different channels are used, and the teaching on comparing the two different signals is understood. The Office’s understanding thus does not “defy common sense,” as argued by Applicant. 
Further regarding ¶¶s 0053 and 0054 of Pekonen, the Office disagrees that summing is not within the scope of the term “comparing.” Two different signal peaks are taken and put together to get a modified peak. This is a comparison, and is exactly the same as the comparing described in ¶ 0068 of Applicant’s specification (cited to support the modified claim language). The summing results in attenuation of the uncorrelated noise and amplification of the correlated components. That is the whole point of combining Applicant’s plots 440 and 540 - to identify a correlated spectral component (Fig. 6, step 610). ¶ 0068 does not describe a specific controller operation of comparing two plots by simply looking at them. No, it describes comparing plots 440 and 540 “[i]n order to distinguish the spectral components of the subject’s heart rate from unwanted artifacts.” The controller cannot perform this distinction simply by looking (indeed, if the claim were interpreted as such, the “compare” step would not be supported by the specification). It needs to perform a calculation, to then “identify” a spectral component. Pekonen soundly teaches this.
As such, all claims remain rejected in light of the prior art.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791